Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Applicant’s arguments/remarks filed 28 July 2022 are acknowledged.  Claims 1-25 and 42-44 are currently pending.  Claims 26-41 have been cancelled.  Claims 8-9, 14, 17, 20, and 22-23 were previously withdrawn. Claims 1-7, 10-13, 15-16, 18-19, 21, 24-25, and 42-44 are examined on the merits within.
		
Maintained Rejections
Claim Rejections – 35 U.S.C. 112(a) New Matter
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-7, 10-13, 15-16, 18-19, 21, 24-25, and 42-44 are again rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

4.	Claim 1 recites “upon application of the composition to a surface of hair, skin or nails, the surface is cleansed,  deodorized and receives multifunctional benefits from physiological disorders.” It is unclear where support for “receives multifunctional benefits from physiological disorders” is derived from.   Although the specification recites “facilitates hair/skin/nail remediation after exposure to pollutant chemicals in the air and/or water”, this does not support the broad genus of all physiological disorders.  Thus the claims lack sufficient written description for the limitation “receives multifunctional benefits from physiological disorders.”

Claim Rejections – 35 U.S.C. 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 7, 13, 15-16, and 42-44 is/are again rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN104814895A) in view of Upadhyay (Rev. Inst. Med. Trop. Sao Paulo).  
	Regarding instant claims 1-5, 7, and 13, Zhang et al. teach a natural shampoo formulation comprising 2-8% tea saponin, 0.4-0.5% β-cyclodextrin, 30-40% Sapindus extract, 10-15% aloe vera gel juice, and 20-25% water.  See page 1. The abstract states that the extract is from Sapindus mukorossi.  The composition comprises a fragrance.  See page 3.  The composition may additionally comprise a surfactant.  See page 2. 
	Regarding instant claim 15, Zhang et al. do not teach preservatives. 
	Regarding instant claim 16, the prior art used ginger oil in combination with Sapindus saponin.  See page 1. 
	Regarding instant claims 42-43, treatment of fungal infection or dandruff are intended uses of the claim without active steps.  
	Zhang et al. do not specifically recite dammarane, tirucallane, lupine, hopane, oleanane, taraxasterane, urasane, cycloartane, lanostane, cucurbitane, or steroids.
	Upadhyay teaches that Sapindus mukorossi is an extremely valuable medicinal plant with the main phytoconstituents isolated and identified from different parts of the plants are triterpenoidal saponins of oleanane, dammarane and tirucallane type.  See summary.  
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use oleanane, dammarane or tirucallane as the extract component in the formulation of Zhang et al. because Upadhyay specifically teaches these are the main phytoconstituents isolated from the plant for medicinal purposes.   Since the main phytoconstituents of Sapindus mukorossi are oleanane, dammarane and tirucallane as taught by Upadhyay, it would have been expected that use of these components of Sapindus mukorossi would result in an effective antimicrobial composition.  Since the prior art of Zhang et al. and Upadhyay make obvious the same combination of saponin, deodorizer, cyclodextrin and solvent as instantly claimed, the composition should cleanse, deodorize and provide multifunctional benefits including cleansing naphthalene, ozone, oxides etc. from the surface of the skin, hair or nails. 

7.	Claims 6 and 11-12 is/are again rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN104814895A) in view of Upadhyay (Rev. Inst. Med. Trop. Sao Paulo) as applied to claims 1-5, 7, 13, 15-16, and 42-44  above and further in view of Workman et al. (U.S. Patent Application Publication No. 2007/0202062).
	Neither Zhang et al. or Upadhyay teach a lecithin surfactant, saccharomyces ferment, or zinc ricinoleate.
	Workman et al. teach a natural deodorant or antiperspirant composition comprising 1,3-propanediol.  See abstract.  The composition may comprise one or more actives including saccharomyces ferment and zinc ricinoleate.  See paragraph [0100].  Preferred natural deodorant ingredients suitable for use in the present invention include plant derived ingredients including Sapindus trifoliatus.  See paragraphs [0094, 0097].  The composition may additionally comprise extracts such as ginger, seaweed, neem, etc.  See paragraph [0104]. Natural emulsifiers to stabilize fragrance and oils include lecithin.  See paragraph [0095]. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to add zinc ricinoleate, lecithin and saccharomyces ferment to the composition made obvious by Zhang et al. and Upadhyay because these are known active agents to be safely combined with Sapindus trifoliatus in deodorizing compositions.  Thus addition of these agents would provide added therapeutic benefit. 

8.	Claims 6, 10, 18-19, 21, and 24-25 is/are again rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN104814895A) in view of Upadhyay (Rev. Inst. Med. Trop. Sao Paulo) as applied to claims 1-5, 7, 13, 15-16, and 42-44  above and further in view of Runge et al. (U.S. Patent Application Publication No. 2006/0003649).
	Neither Zhang et al. or Upadhyay teach a pH of 2 to 7 or a textile. 
	Runge et al. teach a wet wipe product comprising a fibrous substrate and a triggerable binder formulation.  The triggerable binder formulation is dispersible in water. See abstract.  The wetting composition may comprise a broad spectrum anti-microbial agent.  See paragraph [0099]. Suitable natural broad spectrum anti-microbial agents include bio-saponin concentrate.  See paragraph [0102].  Odor control additives include cyclodextrin.  See paragraph [0115]. The wetting composition may additionally comprise a fragrance.  See paragraph [0089].  The composition comprises odor control additives such as zinc salts.  See paragraph [0115].  Additional natural broad spectrum anti-microbial agents include aloe vera.  See paragraph [0102]. An appropriate pH range minimizes the amount of skin irritation resulting from the wetting composition on the skin.  The pH range of the wetting composition may range from 3.5 to 6.5.  See paragraph [0147].  The wet wipes comprise a fibrous substrate in the form of nonwoven fabric.  See paragraph [0067]. The fibers may be natural fibers such as cotton (i.e., biodegradable), linen, hemp, wool, wood, etc.  See paragraph [0054]. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to formulate the composition into a wipe to increase the utility of the composition.  One would have been motivated,  with a reasonable expectation of success, because Runge et al. teach wipes comprising a combination of saponin concentrate, cyclodextrin, a deodorizer and solvent effectively combined and formulated in wipe form.  It would have been well within the purview of the skilled artisan to modify the pH below 7 since this is a commonly known effective pH to use on wet wipe formulations and would be less harmful in contact with the skin or hair. 
Response to Arguments
	Applicant’s arguments filed 28 July 2022 have been fully considered but they are not persuasive. 
9.	Applicants argued, “The Applicant cites various paragraphs to provide support for “benefits of various and different function”.  
	In response to applicant’s arguments, it is noted that although “multifunctional benefits” is supported, there is no support for the broad genus of “all physiological disorders”.  
	Thus this rejection is maintained.

10.	Applicants argued, “Zhang teaches a plant-based shampoo avoiding petrochemically derived surfactants. The wipes in Runge are impregnated with triggerable binder formulations of acrylamide and vinylamide/amine polymers with the undefined additive bio-saponin concentrate.  The combination of Zhang/Upadhyay renders the art inoperable and ultimately teaches away from the invention. Destroying the cyclodextrin/camellia oil/grape seed oil inclusion destroys the synergistic result.”
	 In response to applicant’s argument, the combination of references is not intended to deconstruct the inclusion but instead make obvious the use of a specific component of the extract.  Zhang teaches using a Sapindus mukorossi extract but does not further define the extract.  Upadhyay teaches that the main phytoconstituents of Sapindus mukorossi are oleanane, dammarane and tirucallane with extremely valuable medicinal purposes.  Thus it would have been obvious to use either of these as the specific extract component.  With regards to Runge, the prior art was provided to make obvious formulating the composition in a wipe. There would have been a reasonable expectation of success because Runge et al. teach wipes comprising a combination of a bio-saponin concentrate (i.e., saponin), cyclodextrin, a deodorizer and solvent effectively combined and formulated in wipe form.	
	Thus this rejection is maintained.

11.	Applicants argued, “Given the number of ingredient options disclosed by the references relied upon by the Examiner, the person of skill in the art would not have been able to identify the combination of the invention as a formulation that would provide a successful result. The inventor discovered a selective antimicrobial activity attributable to saponin that beneficially and advantageous maintains or promotes the skin’s healthy biome.  An aqueous solution of saponins did not affect the growth of commensal bacteria but demonstrated anti-fungal activity against the pathogenic molds. This observation supports a surprising selective antimicrobial activity attributable to saponin in contrast to general broad spectrum antimicrobial activity.”
	The Declaration under 37 CFR 1.132 filed 28 July 2022 is insufficient to overcome the rejection of claims 1-25 and 42-44 based upon 35 U.S.C. 103 as set forth in the last Office action because:  the Declaration is directed to an unexpected and surprising result of the composition without providing the specific data that arrived at this result.  Applicant stated that “a sample concentration that is within the range disclosed did not affect the growth of commensal bacteria but demonstrated anti-fungal bacteria”.  Claim 1 is directed to a combination of 0.01 to 70% saponin, a deodorizer, cyclodextrin and a solvent.  The sample concentration is not defined.  Thus it cannot be concluded as to what amount of saponin, what type of saponin, what amount of deodorizer, what type of deodorizer, what amount of cyclodextrin, what amount of solvent and what type of solvent were used.  Without knowing the ingredients tested, a side by side analysis could not be conducted.  Thus a determination of unexpected results could not be made.  With regards to the number of ingredient options, Zhang et al. teach a natural shampoo formulation comprising 2-8% tea saponin, 0.4-0.5% β-cyclodextrin, 30-40% Sapindus extract, 10-15% aloe vera gel juice, and 20-25% water which is a specific combination, not a vast list of ingredient options. 
	In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
13.	No claims are allowed at this time.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA WORSHAM/Primary Examiner, Art Unit 1615